Opinion issued May 14, 2019




                                          In The

                                 Court of Appeals
                                         For The

                            First District of Texas
                               ————————————
                                 NO. 01-18-00051-CV
                              ———————————
       IN THE INTEREST OF R.A.J., C.A.J., AND G.G.J., Children



                    On Appeal from the 53rd District Court
                            Travis County, Texas1
                    Trial Court Case No. D-1-FM-15-005030


                           MEMORANDUM OPINION




1
     Pursuant to its docket equalization authority, the Supreme Court of Texas transferred this
     appeal from the Court of Appeals for the Third District of Texas to this Court. See Misc.
     Docket No. 17–9128, Transfer of Cases from Courts of Appeals (Tex. Sept. 28, 2017); see
     also TEX. GOV’T CODE § 73.001 (authorizing transfer of cases). We are unaware of any
     conflict between precedent of that court and that of this court on any relevant issue. See
     TEX. R. APP. P. 41.3.
       Appellant, K.R.J., appeals from the trial court’s November 15, 2017 “Final

Order and Judgment in Suit to Modify Parent-Child Relationship.” Appellant’s brief

was originally due on January 7, 2019. Two extensions were granted extending the

deadline to March 25, 2019. On April 4, 2019, we issued a notice advising appellant

that unless the brief was filed within ten days, we might dismiss the appeal for want

of prosecution. Appellant neither timely filed a brief nor requested an extension. See

TEX. R. APP. P. 38.8(a)(1) (appellate court may dismiss for want of prosecution for

failure to file appellant’s brief).

       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                      PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                          2